            Case 2:18-cv-02187-CFK Document 26 Filed 12/10/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHELTON                                    │ Case No. 2:18-cv-02187-CFK
                                                 │
                                                 │ Hon. CHAD F. KENNEY
                                                 │
                Plaintiff,                       │
       v.                                        │
ARETE FINANCIAL GROUP et al                      │
                                                 │
                                                 │
                Defendant.                       │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Shelton


                   APPLICATION FOR ENTRY OF DEFAULT AGAINST
                                 DEFENDANTS



To the Clerk of the United States District Court for the Eastern District of Pennsylvania:



       In accordance with Rule 55 of the Federal Rules of Civil Procedure, Plaintiff James

Shelton, by and through the undersigned attorney, respectfully requests that the Clerk enter

Default against the following Defendants for failure to plead or otherwise defendant against this

civil action in a timely manner:



       Name of Defendant: Arete Financial Group, LLC.




                                                 1
         Case 2:18-cv-02187-CFK Document 26 Filed 12/10/18 Page 2 of 3



       1. As evidenced by Docket Entry No. 21 on file with this Court, Arete Financial Group,

was ordered to file an Answer on or by 12/4/2018.

       2. Defendants have failed to move or plead as of 12/10/2018.

       3. Defendants should therefore be placed in a state of default.

       4. The time for Defendant Arete Financial Group to file its first responsive pleading

expired on December 4, 2018.



       Name of Defendant: Shunmin Hsu.

       1. As evidenced by Docket Entry No. 21 on file with this Court, Shunmin Hsu, was

ordered to file an Answer on or by 12/4/2018.

       2. Defendants have failed to move or plead as of 12/10/2018.

       3. Defendants should therefore be placed in a state of default.

       4. The time for Defendant Shunmin Hsu to file his first responsive pleading expired on

December 4, 2018.



       Name of Defendant: Phu Loc.

       1. As evidenced by Docket Entry No. 21 on file with this Court, Phu Loc, was ordered to

file an Answer on or by 12/4/2018.

       2. Defendants have failed to move or plead as of 12/10/2018.

       3. Defendants should therefore be placed in a state of default.

       4. The time for Defendant Phu Loc to file his first responsive pleading expired on

December 4, 2018.




                                                2
         Case 2:18-cv-02187-CFK Document 26 Filed 12/10/18 Page 3 of 3




       The clerk is therefore requested to record an entry of default as to each Defendant.



                                             RESPECTFULLY SUBMITTED,

                                             /s/ BRYAN ANTHONY REO_________
                                             REO LAW LLC
                                             By: Bryan Anthony Reo (#0097470)
                                             P.O. Box 5100
                                             Mentor, OH 44061
                                             (Business): (216) 505-0811
                                             (Mobile): (440) 313-5893
                                             (E): Reo@ReoLaw.org
                                             Attorney for Plaintiff James Shelton

                             Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the
foregoing document was submitted to the Court’s Electronic Filing System on December 10,
2018, which should serve said document upon all attorneys of record for the instant civil action:


                                             /s/ BRYAN ANTHONY REO_________
                                             REO LAW LLC
                                             By: Bryan Anthony Reo (#0097470)
                                             P.O. Box 5100
                                             Mentor, OH 44061
                                             (Business): (216) 505-0811
                                             (Mobile): (440) 313-5893
                                             (E): Reo@ReoLaw.org
                                             Attorney for Plaintiff James Shelton




                                                3
